Exhibit 10.30 

 

ThIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made
and dated as of December 17, 2015, and is entered into by and between
REACHLOCAL, INC., a Delaware corporation, and each of its Domestic Subsidiaries
(other than any FSHCO) and each of its Eligible Foreign Subsidiaries party to
the Agreement (hereinafter collectively referred to as “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (collectively, referred to as “Lender”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation, in its capacity as administrative
agent for itself and the Lender (in such capacity, “Agent”).

 

RECITALS

 

A.     Borrower, Agent and Lender previously entered into that certain Loan and
Security Agreement dated April 30, 2015, as amended pursuant to that certain
First Amendment to Loan and Security Agreement dated as of August 3, 2015 and
that certain Second Amendment to Loan and Security Agreement dated as of
November 9, 2015 (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Agreement”);

 

B.     Borrower acknowledges that it is currently required to maintain
Unrestricted Cash of $17,500,000 pursuant to Section 7.15(a) of the Agreement;

 

C.     Borrower requests that the covenants contained in Section 7.15(a) and
paragraph 2 of Schedule 7.15(b) of the Agreement be amended as provided herein;
and

 

D.     Agent and Lender are willing to waive such covenants as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

1.     Unless otherwise defined herein, all capitalized terms shall have the
meaning provided in the Agreement. The recitals set forth above are hereby
incorporated by reference.

 

2.     As of the Effective Date (defined in Section 8, below), Section 7.15(a)
of the Agreement is amended and restated in its entirety as follows:

 

(a)     Borrower’s Unrestricted Cash shall be not less than $12,500,000 at any
time, provided however, that if Borrower makes the EBITDA Election, the
Unrestricted Cash Balance shall be not less than $15,000,000 at any time after
making the EBITDA Election unless Adjusted EBITDA (excluding all Cash and
non-Cash restructuring charges or expenses) is positive for three consecutive
calendar quarters, at which time, the Unrestricted Cash Balance shall adjust
back to $12,500,000.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     As of the Effective Date (defined in Section 8, below), paragraph 2 of
Schedule 7.15(b) is amended and restated in its entirety as follows:

 

2.     Subsequent Revenue/Adjusted EBITDA. Revenue and Adjusted EBITDA for each
12 month period beginning January 2016 throughout the Term Loan Maturity Date
shall be at least 90% and 80%, respectively, of the trailing three month amounts
for Revenue and Adjusted EBITDA provided in the Operating Budget, tested on a
monthly basis as of the last day of the month. Notwithstanding the foregoing,
(i) should Borrower with Agent’s consent exit any country where Revenue
attributable to such market is in excess of 2% of Revenue in the Operating
Budget, the Operating Budget shall be amended to reflect the exit, and (ii) for
the first six months of 2016, the threshold for Adjusted EBITDA shall be 70% in
lieu of 80%.

 

4.     This Amendment shall not be deemed to constitute an amendment to the
Agreement except as expressly provided in Sections 8 and 9 hereof, and all other
terms and conditions of the Agreement shall remain in full force and effect.

 

 

5.

Borrower hereby represents and warrants to Agent and Lender as follows:

 

(a)     Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(b)     Other than the Subsidiaries listed on Schedule 1 of the Agreement,
Borrower has no other Subsidiaries.

 

(c)     The execution, delivery and performance by Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
material provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Borrower, or
the certificate of incorporation or by-laws of Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or the Agreement
or any other agreement, lease or instrument to which Borrower is a party or by
which it or its properties may be bound or affected.

 

(d)     No Event of Default exists under the Agreement, and all of Borrower’s
representations and warranties contained in the Agreement are correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

6.     The execution of this Amendment and all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Event of Default under
the Agreement, if any, or a waiver of any breach or default under any of the
other Loan Documents, whether or not known to Agent or Lender and whether or not
existing on the date of this Amendment.

 

 
2

--------------------------------------------------------------------------------

 

 

7.     Borrower hereby reaffirms its agreement under the Agreement, to pay or
reimburse Agent and Lender for all costs and expenses incurred by Agent and
Lender in connection with the Loan Documents, including without limitation all
reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, Borrower specifically agrees to pay all reasonable
fees and disbursements of counsel to Agent and Lender for the services performed
by such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto. Payment of such amount shall be
made by wire transfer in same day funds to Agent. Borrower hereby agrees that
Lender may, at any time or from time to time in its sole discretion and without
further authorization by Borrower, apply the proceeds of any loan, for the
purpose of paying any such unpaid fees, disbursements, costs and expenses.

 

8.     This Agreement shall become effective on payment of the amounts specified
in Section 7 hereof (the “Effective Date”).

 

9.     Borrower, for itself and on behalf of its Subsidiaries, respective legal
representatives and successors and assigns, hereby releases Agent, Lenders and
all of their Affiliates, shareholders, partners, predecessors, employees,
officers, directors, attorneys, parent corporations, subsidiaries, agents,
participants, assignees, servicers and receivers (collectively, the “Released
Parties”), except for claims, disputes, differences, liabilities and obligations
arising under this Amendment, the Agreement and the other Loan Documents after
the date hereof, from any and all known and unknown claims, disputes,
differences, liabilities and obligations of any and every nature whatsoever that
Borrower, Guarantor or any of them may have or claim, as of the date hereof or
as of any prior date, against any one or more of the Released Parties arising
from, based upon or related to the Loan Documents, or any other agreement,
understanding, action or inaction whatsoever with regard to the Loan Documents
or any transaction or matter related thereto, including, without limitation, the
origination and servicing the Term Loan and the enforcement or attempted
enforcement of any rights or remedies for default or asserted default under the
Loan Documents (collectively, the “Released Claims”).

 

10.     Borrower further acknowledges and agrees that the Released Claims
include, among other things, all claims arising out of or with respect to any
and all transactions relating to the Loan Documents based on any fact, act,
inaction, or other occurrence or nonoccurrence on or prior to the date hereof,
including, without limitation, any breach of fiduciary duty or duty of fair
dealing, breach of confidence, breach of loan commitment, undue influence,
duress, economic coercion, conflict of interest, negligence, bad faith,
malpractice, violation of the Racketeer Influenced and Corrupt Organizations
Act, violation of any other statute, ordinance or regulation, intentional or
negligent infliction of mental or emotional distress, tortious interference with
contractual relations or prospective business advantage, tortious interference
with corporate governance, breach of contract, bad practices, unfair
competition, libel, slander, conspiracy or any claim for wrongfully accelerating
the Term Loan or attempting to foreclose on, or obtain a receiver for, any
collateral for the Term Loan and all statutory claims and causes of action of
every nature.

 

 
3

--------------------------------------------------------------------------------

 

 

11.     In connection with the release contained in Sections 9 through 15 (the
“Release”), Borrower acknowledges that it is aware that it may hereafter
discover facts in addition to or different from those that it now knows or
believes to be true with respect to the Released Claims, but that it is
Borrower’s intention hereby fully, finally and forever to settle and release all
claims, disputes, differences, liabilities and obligations, known or unknown,
suspected or unsuspected, that now exist, may exist or heretofore have existed
by Borrower, its Subsidiaries, respective legal representatives and successors
and assigns against any one or more of the Released Parties. In furtherance of
that intention, the Release contained in this Amendment shall be and remain in
effect as a full and complete release notwithstanding the discovery of the
existence of any such additional or different facts.

 

12.     The Release contained in this Amendment shall be effective and
irrevocable upon the execution of this Amendment by Agent, Lender and Borrower
and shall be deemed affirmed and restated upon, and effective as of, the
Effective Date without any further documentation.

 

13.     BORROWER AGREES AND ACKNOWLEDGES THAT THE RELEASED CLAIMS ARE NOT
LIMITED TO MATTERS THAT ARE KNOWN OR DISCLOSED TO BORROWER AND THAT THE RELEASED
CLAIMS INCLUDE ALL CLAIMS, DISPUTES, DIFFERENCES, LIABILITIES AND OBLIGATIONS
THAT BORROWER, ITS SUBSIDIARIES, RESPECTIVE LEGAL REPRESENTATIVES AND SUCCESSORS
AND ASSIGNS DO NOT KNOW OR SUSPECT TO EXIST AS OF THE DATE HEREOF. BORROWER
UNDERSTANDS THAT IT IS GIVING UP ALL RIGHTS AND CLAIMS AGAINST AGENT AND LENDER
AND THE OTHER RELEASED PARTIES, KNOWN OR UNKNOWN, THAT ARE IN ANY WAY RELATED TO
THE COLLATERAL OR THE LOAN.

 

14.     THE PARTIES SPECIFICALLY ALLOCATE THE RISK OF ANY MISTAKE IN ENTERING
INTO THE RELEASE TO THE PARTY OR PARTIES CLAIMING TO HAVE BEEN MISTAKEN.

 

15.     Borrower acknowledges having read and understood and hereby waives the
benefits of Section 1542 of the California Civil Code, which provides as follows
(and hereby waives the benefits of any similar law of the state that may be
applicable):

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

16.     This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. The provisions of Section 11 of the Agreement shall be deemed
incorporated herein by reference, mutatis mutandis.

 

(signatures provided on the next page)

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower, Subsidiary, Agent and Lender have duly executed
and delivered this Third Amendment to Loan and Security Agreement as of the date
and year first above written.

 

BORROWER:

 

ReachLocal, Inc.

 

  Signature: /s/ Ross G. Landsbaum        Print Name:  Ross G. Landsbaum  

Title:

Chief Financial Officer

 

Bizzy, Inc.

 

 

 Signature:

 /s/ Ross G. Landsbaum     

 

 Print Name:

 Ross G. Landsbaum

 

 Title:

 Chief Financial Officer

 

Kickserv, Inc.

 

 

Signature:

/s/ Ross G. Landsbaum     

  Title: Chief Financial Officer   Print Name: Ross G. Landsbaum

 

ReachLocal DP, Inc.

    

  Signature:  /s/ Ross G. Landsbaum        Print Name:  Ross G. Landsbaum  

Title:

Chief Financial Officer

 

ReachLocal Canada, Inc.

 

  Signature: /s/ Ross G. Landsbaum        Print Name: Ross G. Landsbaum  

Title:

Chief Financial Officer

 

ReachLocal International, Inc.

 

  Signature: /s/ Ross G. Landsbaum        Print Name: Ross G. Landsbaum  

Title:

Chief Financial Officer

 

DealOn, LLC

 

  Signature:  /s/ Ross G. Landsbaum        Print Name: Ross G. Landsbaum  

Title:

Chief Financial Officer

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower, Subsidiary, Agent and Lender have duly executed
and delivered this Third Amendment to Loan and Security Agreement as of the date
and year first above written.

 

 

ReachLocal International GP LLC

 

  Signature: /s/ Ross G. Landsbaum        Print Name:  Ross G. Landsbaum  

Title:

Chief Financial Officer

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower, Subsidiary, Agent and Lender have duly executed
and delivered this Third Amendment to Loan and Security Agreement as of the date
and year first above written.

 

Accepted in Palo Alto, California:
                                   

 

 

LENDER:

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.  

 

 

 

 

Signature: 

/s/ Ben Bang               

  Print Name: Ben Bang   Title:  Associate General Counsel                    
AGENT:           HERCULES TECHNOLOGY GROWTH CAPITAL, INC.         Signature: 
/s/ Ben Bang                  Print Name:  Ben Bang   Title:  Associate General
Counsel

 

 

7